Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 10/26/2020.
Currently, claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-14 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,666,627 in view of Kobayashi et al. (US 2013/0105924).
Claims 8, 9 and 11 of ‘627 recites all of the limitations of claims 1, 12, and 17 of the pending application (as well as additional limitations) with the exception of the limitations regarding the photodiode and transistors. However, ‘627 does teach photoelectric conversion portions in the first substrate and source/drains in the second substrate. Meanwhile, Kobayashi teaches a similar method in which the first substrate (308 – Fig. 1) includes a photodiode (112) and at least one of a transfer transistor or a reset transistor (112/113/114 – para. [0056]); and the second substrate (309) includes a plurality of transistors (comprising gate electrodes 128, 137, 140, 143). It would have been obvious to one of ordinary skill in the art, before the effective 
The limitations of pending claims 4, 5, 6, 7, 8, 9, 13, 14, and 18 are found in claims 12, 20, 13, 15, 16, 14, 8, 11, and 11, respectively, of ‘627.
Pertaining to claims 10 and 11, the Examiner takes official notice that copper is a well known material for use as an electrode, and therefore it is obvious for the material of the electrodes of ‘627 to be copper.

The previous double patenting rejections made in view of US 9,190,275 are hereby withdrawn, as there is no support in the claims for specifying the perpendicular direction. Such a feature was indicated as a reason for allowance during prosecution of 14/880957 (granted as ‘627), and thus one of ordinary skill in the art would not have found such a modification to ‘275 to be obvious at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa (US 2013/0009321, cited in IDS).

Pertaining to claim 12, Kagawa shows, with reference to FIG. 11A-B, a method for manufacturing semiconductor devices, comprising: 
providing a first substrate (302) including a photodiode (321), at least one of a transfer transistor or a reset transistor (Tr), and a first electrode (333) at a first surface side of the first substrate opposite to a light incident surface side; 
providing a second substrate (307) including a second electrode (367) at a first surface side of the second substrate and a plurality of transistors (Tr); 
bonding the first substrate and the second substrate to each other such that the first surface side of the first substrate and the first surface side of the second substrate are facing each other, thereby attaching the two substrates (FIG. 11B), 
wherein in a first connection region including the first electrode, the second electrode, and a non-conductive portion, the first electrode and the second electrode are bonded and electrically connected to each other (para. [0181]), and portions of the non-conductive portion are disposed between the first electrode and the second electrode in a direction perpendicular to the first surface side of the first substrate (FIG. 11B).
Pertaining to claim 13, Kagawa shows the non-conductive portion is part of an insulating thin film (para. [0175]).
Pertaining to claim 14, Kagawa shows the insulating thin film includes first (312a) and second (312b) layers and wherein the first substrate includes the first insulating thin film layer and the second substrate includes the second insulating thin film layer (FIG. 11A).


Allowable Subject Matter
Claims 2-3, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Neither ‘627 nor Kagawa teach growing a grain of an electrode into the insulating thin film. On the contrary, the insulating thin film of Kagawa is not broken but rather remains for electrical connection by tunnel effect or voltage breakdown (para. [0181]). ‘627 is silent with regards to grain growth into the insulating thin film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL LUKE/Primary Examiner, Art Unit 2896